In an action in which the plaintiff husband was granted a judgment of divorce on the ground that the parties lived separate and apart for more than two years pursuant to a judicial decree of separation, he appeals from an order of the Supreme Court, Queens County, dated April 21, 1976, which, inter alia, granted defendant’s motion to authorize entry of a money judgment in a certain amount and for a counsel fee. Order affirmed, without costs or disbursements. Pursuant to the divorce judgment, plaintiff is required to reimburse defendant for specified medical and educational expenses incurred on behalf of his handicapped son, to the extent that such expenses exceed $1,500 per year, to be determined on December 15 of each year. For the year ending December 15, 1975, defendant expended $2,742.61, including $2,000 for the child’s tuition at a special school. That sum will be reimbursed by New York City, pursuant to the mandate of the New York State Education Law, some time after April 15, 1976. Pending receipt of the funds from the city, defendant is entitled to reimbursement from plaintiff. Special Term has directed defendant to repay plaintiff upon receipt of the said funds. Hopkins, Acting P. J., Damiani, Rabin, Shapiro and Hawkins, JJ., concur.